White, P. J.
Appellant and one Victoriano Greta were jointly indicted for the murder of Julian Andreda. Appellant was alone placed upon trial, and was found guilty of murder in the second degree, his punishment being assessed at five years’ confinement in the penitentiary.
After having in general terms charged the jury appropriately with regard to the character, constituent elements, and distinguishing features of murder in the first *433and murder in the second degree, and the law of pi’incipal offences, the court proceeded to make a direct application of the law to the facts, in the following terms, viz.: “If the jury believe from the evidence that the murder charged in the indictment was committed as therein charged, and that the defendant was a principal in the commission of the offence; and if they further believe that the murder was committed, on the part of the defendant, with formed design and with a sedate and deliberate mind, they should find the defendant guilty of murder of the first degree, and should assess the punishment at death or at imprisonment in the penitentiary for life. On the other hand, if the jury believe from the evidence that the defendant is a principal in the murder charged in the indictment, but do not believe the murder was committed with formed design and sedate mind, they should acquit the defendant of murder in the first degree and should convict him of murder in the second degree, and should assess his punishment at imprisonment in the penitentiary for any definite period of time, provided it be not of less duration than five years ; and so, if the jury believe that the defendant was a principal in the murder charged against him in the indictment, but have a reasonable doubt ívhether the murder was committed, on the part of the defendant, with formed design and with sedate and deliberate mind, they must acquit him of murder of the first degree, and should convict him of murder of the second degree.”
Objection is made to that portion of this charge which relates to murder in the second degree, the crime of which defendant was convicted. Connected as this portion is with the charge upon murder in the first degree, we cannot say that it assumes as a fact that a murder was committed by defendants. The two portions of the charge, however, are obnoxious to the objection that they are so blended, and the latter so made to depend upon the former as that the unprofessional mind of'a jury might experience *434difficulty in fully and clearly comprehending the meaning. A defendant is entitled to a distinct and affirmative, and not merely an implied or negative presentation of the issues. Reynolds v. The State, 8 Texas Ct. App. 412. We are clearly of opinion that the objection that the charge is so worded as that the jury may have inferred that they must in any event find murder in the second degree is well taken. We are borne out in this view by an examination of the remaining portions of the charge. In no other portions of the charge are the jury instructed as to the reasonable doubt with regard to murder in the second degree directly, whilst it is to be noted that it is made directly to apply to murder in the first degree, in the conclusion of the paragraph quoted, and in such manner that the jury might well have concluded that if they entertained a reasonable doubt as to murder in the first, “ they should,” in the language of the charge, “convict him of murder of the second degree” alone, on account of the reasonable doubt as to murder in the first degree.
Because the charge of the court was calculated to mislead the jury, and thereby injure the rights of the defendant, the j udgment is reversed and the cause remanded for a new trial.

Reversed and remanded.